Plaintiff in error, David Ruch, was convicted of perjury, sentenced to three years in the penitentiary and sentence suspended duripg good behavior. He claims that his sentence should be set aside for three reasons: First, because the state failed to prove its case against him; second, because improper evidence was admitted on the trial, and, third, because the court erred in its charge to the jury.
In considering the first allegation of error it is necessary to examine the details of the charge of perjury made against the accused and the facts which must be proved by the state in order that a conviction may be had for that crime.
David Ruch was a witness for the defendant in the case of State of Ohio v. Charles Ross, who was accused of killing one Harry PIanna by means of a blow with a heavy stick upon the head of Harry Hanna, the blow causing a fracture of the skull and a hemorrhage and resulting in the formation of a blood clot within the skull which pressed upon the brain until it caused death.
*152Ross was convicted of manslaughter. In his trial he admitted striking a blow with a stick upon the head of Harry Hanna, but claimed that the blow struck was delivered when he was lawfully ejecting Hanna from his saloon at midnight on a Saturday night, that it was delivered in self-defense and that the blow was not sufficient to have caused the death of Hanna. During his trial he introduced evidence, that Hanna that night had received other injuries upon his head which might have caused death — one a fall upon the pavement in the rear of the Rathskeller in the city of Akron, after Hanna had left his saloon — and the plaintiff in error, David Ruch, was offered as a witness in behalf of Charles Ross and testified that at twenty minutes after twelve o’clock on the night Hanna was injured he saw him . knocked down by a man on West Market street, some distance fróm Ross’ saloon, which was on Howard street, and that this man afterwards bent over Hanna as if to go through his pockets and rob him.
Ruch also testified in the Ross case that he kept Hanna in sight after he arose from this attack, and saw him stagger until he had proceeded east to Howard street and south on that street to the Rathskeller, where he also saw him fall on the pavement.
The undoubted purpose of this evidence of Ruch was to suggest that Hanna came to his death as the result of the blow given him when he was felled to the ground on West Market street by a man whom he described in such a way as to fasten suspicion upon one William Metzger, who was the com*153panion of Hanna in the saloon when Ross put them out and was the principal witness for the state in the case against Ross.
That Ruch gave the testimony claimed to be perjured on oath lawfully administered in a proceeding before a court was admitted by him, but that it was false he denied, and he still insists that the falsity of his' testimony was not established upon his trial by that amount' of evidence which is required in perjury cases.
On this subject the court properly charged the jury, according to the rule laid down in the case of State of Ohio v. Courtright, 66 Ohio St., 35, as follows: “ ‘It is the law of this state that there can not be a conviction of perjury on the sole testimony of one witness.’' To warrant a conviction under an indictment for perjury there should be at least one witness to the falsity of the matter assigned as false. It is then essential that the testimony of this witness be corroborated, either by another witness, or by circumstantial evidence sufficiently strong to satisfy you beyond a reasonable doubt of the guilt of the accused.”
It is claimed that no witness to the falsity of Ruch’s testimony was introduced, but that he was convicted upon circumstantial evidence alone.
On this point it is proper to note that Ruch testified that he saw Hanna knocked down by a man on West Market street at twenty minutes after twelve. It was necessary for the state to prove that he did. not see Hanna knocked down at that time and place.. This it could prove by a witness who was either with Ruch at the time or with Hanna at the time.
*154It produced such a witness in the person of William Metzger, who testified that he went into Rossj saloon with Hanna before twelve o’clock, left the saloon with him and continued with him until half-past twelve, accounting for their actions all that time until he left Hanna at the corner of Market and Howard streets after seeing him start south on Howard street. He testified positively that Hanna was not on West Market street during any of that time, which included the time set by Ruch when he saw Hanna on West Market street, and so, if Metzger was telling the truth, Ruch perjured himself.
The evidence of other witnesses was also given, corroborating Metzger’s statements as to where he and Hanna were during the half hour after midnight and where Hanna was thereafter until his death, so that the rule was complied with and the falsity of Ruch’s testimony was abundantly proven.
The second claim of error — that improper evidence was admitted over the objection of plaintiff in error — is involved in the first proposition, for the ruling complained of was the admission in evidence against Ruch of the opening statement of counsel for Ross in the Ross case, in which said counsel stated, among other things:
“We expect to show this fellow (Hanna) was staggering around town and been knocked down by other people, and been robbed, and had fallen down at least half a dozen times on the pavement, and on the curbing and sidewalk, striking his head.
“The evidence will also show that when the police searched him there was only $3.69 on his per*155son — that his money had disappeared somewhere. That’s part of our evidence that he was robbed and suffered violence.”
It was claimed for this evidence in the Ruch case that it proved the materiality of his testimony in the Ross case, and that was a thing necessary for the state to prove, for the statute, Section 12842, General Code, requires that the falsehood charged must be “as to a material matter in a proceeding before a court.”
No complaint is made that the state failed to show that Ruch’s false testimony was as to a material matter in the Ross case, and indeed no such complaint could be made, for it bears internal evidence that it was as to a material matter; but it is claimed that it was error to admit the statement of counsel for Ross, outlining his defense, as evidence that Ruch’s testimony was as to a material matter, for,, as it is said, counsel for Ross was not counsel for the witness Ruch and could not bind the latter as to-whether his testimony was upon a material matter or not.
It may be true that counsel for Ross could not make an admission in the Ross case which would bind Ruch in the perjury case, but his statement to the jury in the Ross case presented an issue for its determination in that case as certainly as an answer of a defendant in a civil case would make up an issue therein, for there are no pleadings in a criminal case and the issues are made up by the indictment" and plea, and under the plea the evidence of the defendant.
To prove that Ross did not kill Hanna counsel *156said he would show that somebody else did, and to show this he offered Ruch’s testimony. An examination of it shows that it was offered for no other purpose.
Confessedly it was material to Ross’ defense, and no prejudicial error resulted from .permitting the statement of counsel for Ross in the murder case to go to the jury in the perjury case. •
The third allegation of error is in regard to that portion of the charge to the jury wherein the trial judge said:
“It is proper for the court to remind you that the issue in this case is to the defendant of so grave a nature, and to the public safety and the proper administration of justiqe of such vital importance, that upon your part there should be no error.
“In considering the rights of the accused, if you should be convinced in your judgment beyond a reasonable doubt of his guilt as charged in the indictment, do not forget that by each acquittal of a guilty person the safeguard erected by society for its protection is weakened. By the nonenforccment of penalties affixed to criminal acts contempt for the law is bred among the kind of persons that it is intended to restrain.”
It is claimed by this statement the court emphasized too strongly the duty of the jury in its consideration of the case in rendering a verdict on behalf of the state.
Such can not be the case. It was proper for the court to remind the jury that the case was of importance to the state as well as to the accused. He is to be commended for saying what he did about *157the-crime of perjury, as is the prosecuting attorney for bringing the case and prosecuting it to a conviction.
The testimony of Ruch in the Ross case is set out in full in the rec.ord of his own case. It shows falsehood upon its face. It was a deliberate effort on the part of Ruch to thwart justice, and deserves the severest censure a judge can give it. Of what use are judges and juries if perjury is committed with impunity? This crime is altogether too prevalent in both civil and criminal cases. It goes unrebuked too often because it is so common that officials as well as the public generally become accustomed to it.
Perjury lays its ax at the roots of justice. It saps its life until it withers and decays. The whole growth of justice is from truth; without it, it can not live.
“Vice is a monster of so frightful rftien, As to be hated needs but to be seen;
Yet seen too oft, familiar with her face,
We first endure, then pity, then embrace.”
We have endured perjury too long; the difficulty of convicting of perjury because of the burden put upon the prosecutor by the law is somewhat indicated in the propositions discussed in this case, and the paucity of convictions when indictments -have been reluctantly returned in clear cases shows that we pity the perjurer, and it is high time in these stirring years of reform that miscarriage of justice in grave cases which offend all the people should be minimized by more drastic efforts to clear the tern-*158pie of justice of all offenders. An enlightened public opinion upon this subject is first needed, and then, perhaps, our judges and prosecutors will better appreciate their duty in this respect. A good ■example has been set the people of Summit county by prosecutor, judge and jury in this case.
Messrs. Musser, Kimber & Huffman, for plaintiff in error.
Mr. Howard F. Castle, prosecuting attorney, for defendant in error.
It may be that judges would awaken to their duty sooner if the legislature of this state were to authorize them, as they are authorized in New York state, when it appears probable that a witness has committed perjury, to immediately commit him to jail, or take a recognizance for his appearance to answer an indictment for perjury.
David Ruch had a fair trial on his indictment for perjury. He was leniently dealt with in his sentence, for it was suspended on condition that he would quit drinking, keep out of saloons and behave himself as a good citizen. He has nothing to complain of.

Judgment affirmed.